Mr. Justice Phillips delivered the opinion of the court: Two questions are presented on this record. The first is as to the right of the mayor of the city to remove an officer appointed and confirmed, etc.; and the second is as to the jurisdiction of the court of chancery to enjoin the mayor from so removing such officer. By section 7, article 2, chapter 24, of the Revised Statutes, it is declared : “The mayor shall have power to remove any officer appointed by him, on any formal charge, whenever he shall be of the opinion that the interests of the city demand such removal, but he shall report the reasons for such removal to the council at a meeting to be held not less than five days nor more than ten days after such removal; and if the mayor shall fail or refuse to file with the city clerk a statement of the reasons for such removal, or if the council, by a two-thirds (|) vote of all its members authorized by law to be elected, by yeas aud nays to be entered upon its record, disapprove of such removal, such officer shall thereupon become restored to the office from which be was so removed; but he shall give new bonds and take a new oath of office. No officer shall be removed the second time for the same offense.” Under this section the right to remove is conferred, and when exercised, the officer so removed no longer has a right to exercise the duties of the office. The fact that after such removal time is given the mayor to file charges with the clerk, and the further fact that if by a two-thirds vote the council disapproves the removal, etc., such officer shall thereupon become restored and shall file new bond, etc., preclude the idea that after removal by the mayor such officer shall act until after the action of the city council. When the order for removal was made and the officer directed to turn over the property in his possession to another, it was his duty to comply with that order, and he no longer had any right to discharge the functions of the office. It is not within the jurisdiction of a court of equity to interfere with the public duties of the departments of government. (Chicago Public Stock Exchange v. McClaughry, 148 Ill. 372.) Its jurisdiction pertains only to questions of the maintenance of civil rights,—property rights, as contradistinguished from political rights. (City of Chicago v. Wright, 69 Ill. 318 ; Delahanty v. Warner, 75 id. 185; Sheridan v. Colvin, 78 id. 237.) It can have no jurisdiction to determine political questions between the mayor and council of a city concerning the appointment and removal of officers, nor can it exercise jurisdiction in determining the right of a party to an office. ^ The injunction was improperly issued, and should have been dissolved. The judgment of the Appellate Court is affirmed. Judgment affirmed. Cartwright, J., took no part.